                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLIP RIVERA,
     Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-1208

CATHY M. TALMADGE, etal.,
    Defendants.                                                                     FiLED
                                                                                    APt< '/. 4 iu•-1
                                 j           ORDER                             KATEBARKIVIA1'i.~1en,
                              K.f-                                           B-1.          Dep. Clerk
       AND NOW, thic:?} clay of April, 2019, upon consideration of Plaintiff Phillip Rivera's

~otion to Proceed In Forma Pauperis (ECF No. 7), his Prisoner Trust Fund Account Statement

(ECF ~o. 8), and his prose Complaint (ECF No. 1), which raises claims under 42 U.S.C. §

1983, it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Phillip Rivera, #1139722, shall pay the full filing fee of$350 in installments,

pursuant to 28 U.S.C. § l 915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of the Philadelphia Detention Center or other appropriate official to assess an

initial filing fee of20% of the greater of (a) the average monthly deposits to Rivera's inmate

account; or (b) the average monthly balance in Rivera's inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Rivera's inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month's income
credited to Rivera's inmate account until the fees are paid. Each payment shall reference the

docket number for this case.

       3.      The Clerk of Court is directed to SE~D a copy of this order to the Warden of the

Philadelphia Detention Center.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) as to Defendants Cathy M. Talmadge, Warden; Campbell, SGT; and Booker,

Captain.

       6.      Rivera is GRA~TED leave to file an amended complaint within thirty (30) days

of the filing of this Order. If Rivera chooses not to file an amended complaint this action will

proceed against Defendant CO Brooks only.

       7.      Service of the Complaint will be DEFERRED until the time granted to Rivera to

file an amended complaint has expired.



                                              BYTHE       OURT:

                                                  {!
